DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-14 directed to an invention non-elected without traverse.  Accordingly, claims 10-14 have been cancelled.

Allowable Subject Matter
Claims 1-9 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a taping apparatus comprising: a tray storage device configured to supply a designated one of a plurality of kinds of trays on which respective different kinds of parts are scattered; a carrier tape feed device configured to intermittently move a designated one of a plurality of kinds of carrier tapes which correspond to the respective different kinds of parts; a first camera configured to capture an image of the scattered parts on the designated tray supplied from the tray storage device; a first image recognizing device configured to recognize respective centers of the scattered parts based on the image thereof captured by the first camera; and a rotary head configured to individually suck the scattered parts to a plurality of rotatable suction nozzles based on the respective centers of the scattered parts recognized by the first image recognizing device.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731